

114 S738 IS: Genetically Engineered Salmon Risk Reduction Act
U.S. Senate
2015-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 738IN THE SENATE OF THE UNITED STATESMarch 12, 2015Ms. Murkowski (for herself, Ms. Cantwell, Mr. Merkley, and Mr. Heinrich) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo reduce the risks associated with genetically altered salmon in the United States, and for other
			 purposes.
	
		1.Short
 titleThis Act may be cited as the Genetically Engineered Salmon Risk Reduction Act.
 2.PurposesIt is the purpose of this Act to— (1)minimize the risk that genetically engineered salmon will be introduced into the marine environment off the coasts of Alaska, Washington, Oregon, and California; and
 (2)ensure that consumers in the United States can make informed decisions when purchasing salmon. 3.Amendments to the Federal Food, Drug, and Cosmetic Act (a)Labeling requirementSection 403 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 343) is amended by adding at the end the following:
				
 (z)If it contains genetically engineered salmon unless the food bears a label stating that fact..
 (b)Requirement for environmental impact statementSection 512 (21 U.S.C. 360b) is amended by adding at the end the following:  (q)(1)Prior to the approval of any application filed under this section for genetically engineered salmon intended for human consumption, the Secretary, in consultation with the Under Secretary for Oceans and Atmosphere of the Department of Commerce, shall prepare an environmental impact statement (focused on the coast of the United States from California to Alaska) in accordance with section 102(2)(C) of the National Environmental Policy Act of 1969 that includes—
 (A)an environmental risk analysis that assesses the potential direct and indirect impacts from escapement of covered fish on wild and cultured fish stocks and environments that may be exposed to such covered fish;
 (B)a failure mode and effects analysis that quantitatively assesses the best- and worst-case probabilities of failure of each applicable confinement technique;
 (C)an assessment of the costs of control or eradication of escaped covered fish; and
 (D)an assessment of the potential economic damage in terms of loss of production and sales to relevant wild and cultured fish stocks and environments from the escapement of covered fish.
 (2)In this subsection, the term “covered fish” means a salmon or other anadromous or marine fish, live or dead, including the gametes, fertilized eggs, offspring, and descendants thereof, that is modified or produced using DNA from an organism’s own genome or that of another species, which overcome natural physiological reproductive barriers and which are not techniques used in traditional breeding and selection..
			